DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
1.	Claims 1-20 are pending and under examination in the present application.

Information Disclosure Statement
2.	The information disclosure statements (IDSs) filed 03/10/2021 and 03/11/2021 have been considered and the references therein are of record.

Claim Objections
3.	Claims 1-2 are objected to because of the following informalities:  the claim recites acronyms that are not spelled out in their first use in the claims (i.e., OGA, AD, PSP, CBS).  It would be remedial to amend the claim language in claims 1 and 2 such that the acronyms are clearly defined.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,081,625 in view of Hayashi et al. (US 2016/0251420 A1). 
	The claims of the ‘625 patent are directed to a pharmaceutical composition comprising a compound identical to the O-GlcNAcase (OGA) inhibitor compound of instant claims 1, 3-4 and 6. The patented claims also recite that the compound is crystalline, as in present claim 5. The specification of the ‘625 patent discloses that OGA inhibitors limit tau hyperphosphorylation and aggregation into pathological tau, and thus the patented compound is useful for the treatment of Alzheimer's disease (AD), progressive supranuclear palsy (PSP) or other diseases and disorders involving tau-mediated neurodegeneration. The patent therefore discloses a method of treating these tau-related diseases and disorders by administering the claimed composition (see at cols. 1-2). 
The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making an beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).
	Thus, in the instant case, the present claims directed to a method of using the OGA inhibitor compound are not patentably distinct from the patented composition claims comprising the same OGA inhibitor compound. However, the patented claims do not recite the co-administration of an anti-Tau antibody, such as the antibody of claims 1 and 7-9.
	Hayashi et al. teach a method of treating neurodegenerative diseases including AD, PSP and Pick’s disease, which are all neurodegenerative diseases associated with tau aggregation, wherein the method comprises administering an antibody that binds to a conformation epitope of tau (see [0001]-[0003] and [0006]). The anti-tau antibody disclosed by Hayashi comprises a light chain (LC) and a heavy chain (HC) that are identical to the instant SEQ ID NOs: 1 and 2, respectively, as well as a  light chain variable region (LCVR) and heavy chain variable region (HCVR) that are identical to the instant SEQ ID NOs: 9 and 10, respectively, as in present claims 8-9. See sequence alignments in sequence search results, and also [0005] of Hayashi. These HCVR and LCVR sequences thus also comprise identical CDR sequences, as in present claim 7.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have administered a combination of the OGA inhibitor of the ‘625 patent and the anti-tau antibody of Hayashi and thereby arrive at the presently claimed invention.  MPEP § 2144.06, section I, states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). In the instant case, both the disclosure of the ‘625 patent and the Hayashi publication teach the usefulness of their respective agents for the treatment of a disease associated with tau-mediated neurodegeneration. Therefore, the combination of these agents for the treatment of AD or PSP would have been obvious and predictable.

5.	Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,377,750 in view of Hayashi et al. (US 2016/0251420 A1). 
The claims of the ‘750 patent are directed to a pharmaceutical composition comprising a compound identical to the O-GlcNAcase (OGA) inhibitor compound of instant claims 10, 12-14-5 and 17, or a pharmaceutically acceptable salt thereof. The patented claims also recite that the compound may be crystalline, as in present claim 16. The specification of the ‘750 patent discloses that OGA inhibitors limit tau hyperphosphorylation and aggregation into pathological tau, and thus the patented compound is useful for the treatment of Alzheimer's disease (AD), progressive supranuclear palsy (PSP) or other diseases and disorders involving tau-mediated neurodegeneration. The patent therefore discloses a method of treating these tau-related diseases and disorders by administering the claimed composition (see at cols. 1-2). 
The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making an beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).
	Thus, in the instant case, the present claims directed to a method of using the OGA inhibitor compound are not patentably distinct from the patented composition claims comprising the same OGA inhibitor compound. However, the patented claims do not recite the co-administration of an anti-Tau antibody, such as the antibody of claims 10 and 18-20.
	Hayashi et al. teach a method of treating neurodegenerative diseases including AD, PSP and Pick’s disease, which are all neurodegenerative diseases associated with tau aggregation, wherein the method comprises administering an antibody that binds to a conformation epitope of tau (see [0001]-[0003] and [0006]). The anti-tau antibody disclosed by Hayashi comprises a light chain (LC) and a heavy chain (HC) that are identical to the instant SEQ ID NOs: 1 and 2, respectively, as well as a  light chain variable region (LCVR) and heavy chain variable region (HCVR) that are identical to the instant SEQ ID NOs: 9 and 10, respectively, as in present claims 8-9. See sequence alignments in sequence search results, and also [0005] of Hayashi. These HCVR and LCVR sequences thus also comprise identical CDR sequences, as in present claim 7.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have administered a combination of the OGA inhibitor of the ‘750N patent and the anti-tau antibody of Hayashi and thereby arrive at the presently claimed invention.  MPEP § 2144.06, section I, states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). In the instant case, both the disclosure of the ‘625 patent and the Hayashi publication teach the usefulness of their respective agents for the treatment of a disease associated with tau-mediated neurodegeneration. Therefore, the combination of these agents for the treatment of AD or PSP would have been obvious and predictable.
Conclusion
6.	No claims are allowed.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
	Hastings NB et al. Inhibition of O-GlcNAcase leads to elevation of O-GlcNAc tau and reduction of tauopathy and cerebrospinal fluid tau in rTg4510 mice. Molecular Neurodegeneration (2017) 12:39, 16 pages.  Hastings et al. teach that chronic treatment of rTg4510 mice (a mouse model of tauopathy) with Thiamet G (an OGA inhibitor) lead to a significant reduction of aggregated tau and several phosphorylated tau species in the insoluble fractions of the brains and CSF of the mice, thus demonstrating the usefulness of OGA inhibitors to treat neurological disease associated with abnormal tau accumulation in the central nervous system (CNS). The reference does not, however, teach or suggest either of the compounds presently claimed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649